Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 19-37 are active in this application.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/19/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 19-37 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of patent No. 9,984,157.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scopes and they are claiming common subject matter, as follows: 
	        Instant Application				         9,984,157			



receiving, at an automated biometric identification system, one or more biometric samples of one or more persons of interest; providing, to a biometric search engine associated with access to one or more biometric records databases, the one or more biometric samples; 
identifying, in the biometric search engine, and at least in response to the provided one or more biometric samples, a plurality of individuals identified as potentially associated with the provided one or more biometric samples, wherein each identified individual is associated with a record that includes biographic information; 
receiving the biographic information associated with each of the identified individuals and user supplied biographic information about the one or more persons of interest at a relationship detection engine, the relationship detection engine identifying a relationship between the one or more persons of interest for which the one or more biometric samples were submitted and the plurality of identified individuals; 

receiving, from the relationship detection engine, at least in response to submitted biographic information, at least one identified relationship between the one or more persons of interest for which the one or more biometric samples were submitted and the plurality of identified individuals; and 


displaying, on a display screen, the identified relationship, wherein the identified relationship at least improves a biometric search result by identifying the relationship between identified individuals biometrically identified with different biometric samples.
1. A method of enhancing confidence in a biometric search result, the method comprising: 
Submitting, by a user to an automated biometric identification system, one or more biometric samples, of one or more persons of interest, to a biometric search engine associated with one or more biometric records databases; 

receiving from the biometric search engine, in response to the one or more submitted biometric samples, a plurality of individuals identified as potentially associated with the one or more submitted biometric samples, each identified individual having biographic information associated therewith; 

submitting the biographic information associated with each of the identified individuals as well as user supplied biographic information about the one or more persons of interest to a relationship detection engine to assist with identifying a relationship between the one or more persons of interest for which the one or more biometric samples were submitted and the plurality of identified individuals; 

receiving from the relationship detection engine, in response to the submitted biographic information, an identified relationship between the one or more persons of interest for which the one or more biometric samples were submitted and the plurality of identified individuals; and 


displaying, on a display screen, the identified relationship, wherein the identified relationship improves the biometric search result by identifying the relationship between identified individuals biometrically identified with different biometric samples.

2. The method of claim 1, further comprising submitting biographic information about a known person of interest to the relationship detection engine, wherein the identified relationship is between at least one of the identified individuals and the known person of interest.
21. The method of claim 19, further comprising receiving biographic information about the one or more persons of interest and at least one known associate of the one or more persons of interest at the relationship detection engine, wherein the identified relationship is between at least one of the identified individuals and the at least one known associate of the one or more persons of interest.  
3. The method of claim 1, further comprising submitting biographic information about the one or more persons of interest and at least one known associate of the one or more persons of interest to the relationship detection engine, wherein the identified relationship is between at least one of the identified individuals and the at least one known associate of the one or more persons of interest.
22. The method of claim 19, further comprising: receiving biographic information about an associate of at least one of the identified individuals at the relationship detection engine; and receiving biographic information about the one or more persons of interest and at least one known associate of the one or more persons of interest at the relationship detection engine, wherein the identified relationship is between the at least one known associate of the one or more persons of interest and one of the at least one associate of the identified individuals.  
4. The method of claim 1, further comprising: submitting biographic information about an associate of at least one of the identified individuals to the relationship detection engine; submitting biographic information about the one or more persons of interest and at least one known associate of the one or more persons of interest to the relationship detection engine; and wherein the identified relationship is between the at least one known associate of the one or more persons of interest and one of the at least one associate of the identified individuals.
23. The method of claim 19, wherein the identified relationship is between one of the identified individuals associated with one biometric sample and one of the identified individuals associated with another biometric sample.  
5. The method of claim 1, wherein the identified relationship is between one of the identified individuals associated with one biometric sample and one of the identified individuals associated with another biometric sample.
24. The method of claim 19, further comprising receiving biographic information about associates of the identified individuals at the relationship detection engine, wherein the identified relationship is between one associate of one of the identified individuals and one associate of another of the identified individuals.
6. The method of claim 1, further comprising submitting biographic information about associates of the identified individuals to the relationship detection engine, wherein the identified relationship is between one associate of one of the identified individuals and one associate of another of the identified individuals.



7.	Claims 31-36 recite a non-transitory computer readable information storage media version of the method claims 19-24, which are similar to claims 14-19 of ‘157 thus are rejected on the same ground.
	Claims 19-37 of the instant application recite broader and similar version of claims 1-19 of patent No. 9,984,157.  It is always obvious to broaden a claimed invention because the broaden method, product and/or system has a greater range of application but requires no further development.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct over patent No. 9,984,157 and as such are unpatentable over obvious-type double patenting.  
8.	Claims 19-37 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 19-37 of patent No. 10/521,478.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scopes and they are claiming common subject matter, as follows: 
  			10/521,478			            Instant Application			
19. A method to enhance confidence in a biometric search result comprising: 
receiving, at an automated biometric identification system, one or more biometric samples of one or more persons of interest, providing, to a biometric search engine associated with one or more biometric records databases, the one or more biometric samples; 



receiving the biographic information associated with each of the identified individuals and user supplied biographic information about the one or more persons of interest at a relationship detection engine, the relationship detection engine identifying a relationship between the one or more persons of interest for which the one or more biometric samples were submitted and the plurality of identified individuals; 
receiving, from the relationship detection engine, in response to submitted biographic information, at least one identified relationship between the one or more persons of interest for which the one or more biometric samples were submitted and the plurality of identified individuals; and 
displaying, on a display screen, the identified relationship, wherein the identified relationship at least improves the biometric search result by identifying the relationship between identified individuals biometrically identified with different biometric samples.  


receiving, at an automated biometric identification system, one or more biometric  samples of one or more persons of interest; providing, to a biometric search engine associated with access to one or more biometric records databases, the one or more biometric samples; 
identifying, in the biometric search engine, and at least in response to the provided one or more biometric samples, a plurality of individuals identified as potentially associated with the provided one or more biometric samples, wherein each identified individual is associated with a record that includes biographic information; 
receiving the biographic information associated with each of the identified individuals and user supplied biographic information about the one or more persons of interest at a relationship detection engine, the relationship detection engine identifying a relationship between the one or more persons of interest for which the one or more biometric samples were submitted and the plurality of identified individuals; 
receiving, from the relationship detection engine, at least in response to submitted biographic information, at least one identified relationship between the one or more persons of interest for which the one or more biometric samples were submitted and the plurality of identified individuals; and displaying, on a display screen, the identified relationship, wherein the identified relationship at least improves a biometric search result by identifying the relationship between identified individuals biometrically identified with different biometric samples.

20. The method of claim 19, further comprising receiving biographic information about a known person of interest at the relationship detection engine, wherein the identified relationship is between at least one of the identified individuals and the known person of interest.
21. The method of claim 19, further comprising receiving biographic information about the one or more persons of interest and at least one known associate of the one or more persons of interest at the relationship detection engine, wherein the identified 


22. The method of claim 19, further comprising: receiving biographic information about an associate of at least one of the identified individuals at the relationship detection engine; and receiving biographic information about the one or more persons of interest and at least one known associate of the one or more persons of interest at the relationship detection engine, wherein the identified relationship is between the at least one known associate of the one or more persons of interest and one of the at least one associate of the identified individuals.
23. The method of claim 19, wherein the identified relationship is between one of the identified individuals associated with one biometric sample and one of the identified individuals associated with another biometric sample.  
23. The method of claim 19, wherein the identified relationship is between one of the identified individuals associated with one biometric sample and one of the identified individuals associated with another biometric sample.
24. The method of claim 19, further comprising receiving biographic information about associates of the identified individuals at the relationship detection engine, wherein the identified relationship is between one associate of one of the identified individuals and one associate of another of the identified individuals.
24. The method of claim 19, further comprising receiving biographic information about associates of the identified individuals at the relationship detection engine, wherein the identified relationship is between one associate of one of the identified individuals and one associate of another of the identified individuals.


9.	Claims 25-30 and 37 recite a biometric identification based computing system version of the method claims 19- 24, which are similar to claims 25-30 and 37 of ‘478 thus are rejected on the same ground.
10.	Claims 31-36 recite a non-transitory computer readable information storage media version of the method claims 19-24, which are similar to claims 31-36 of ‘478 thus are rejected on the same ground.

	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct over claims 19-37 of patent No. 10/521,478 and as such are unpatentable over obvious-type double patenting.  

Allowable Subject Matter
11.	Claims 19-37 would be allowable if overcome the double patenting rejection as addressed above.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153